IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 12, 2009
                                     No. 09-30348
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

DAVID FUSELIER,

                                                   Plaintiff–Appellant,
v.

TONY MANCUSO; CALCASIEU CORRECTIONAL CENTER; UNITED
STATES MARSHAL SERVICE; FEDERAL BUREAU OF PRISONS,

                                                   Defendants–Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:07-CV-1854


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       David Fuselier, federal prisoner # 11580-035, moves for leave to proceed
in forma pauperis (IFP) on appeal following the district court’s denial of his IFP
motion and certification that his appeal was not taken in good faith. Fuselier’s
IFP motion challenging the certification decision “must be directed solely to the
trial court’s reasons for the certification decision.” Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997). Our inquiry into whether the appeal is taken in good
faith “is limited to whether the appeal involves legal points arguable on their

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-30348

merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983) (internal quotation marks and citations omitted).
      The district court is directed to dismiss a complaint filed by a prisoner if
the complaint is frivolous or fails to state a claim upon which relief may be
granted. See 28 U.S.C. §§ 1915A(b)(1) & 1915(e)(2)(B). Because the district
court dismissed Fuselier’s claims as both frivolous and for failure to state a
claim, our review is de novo. See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir.
2005).
      Fuselier argues that his incarceration in the Calcasieu Correctional Center
violated his due process rights. Fuselier has no constitutional right to be placed
in the penal facility of his choice. See Olim v. Wakinekona, 461 U.S. 238, 245
(1983) (“Just as an inmate has no justifiable expectation that he will be
incarcerated in any particular prison within a State, he has no justifiable
expectation that he will be incarcerated in any particular State.”); Tighe v. Wall,
100 F.3d 41, 42 (5th Cir. 1996) (“A prisoner has no constitutionally protected
interest in a particular facility.”). Further, under 18 U.S.C. § 3621(b), the
Bureau of Prisons was authorized to designate any available correctional facility
to house Fuselier, whether maintained by the Federal Government or otherwise.
Fuselier’s allegation fails to raise a constitutional claim and does not suffice to
show that the district court erred by dismissing his complaint as frivolous and
for failure to state a claim under § 1915A.
      Fuselier’s appeal is without arguable merit and is frivolous. Fuselier is
warned that the dismissal of his complaint counts as a strike for purposes of
§ 1915(g) and that the dismissal of his appeal counts as a second strike. See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Fuselier is also
warned that if he accumulates three strikes, he will not be allowed to bring a
civil action or appeal a judgment IFP unless he is “under imminent danger of
serious physical injury.” See § 1915(g).
      DENY IFP MOTION; DISMISS APPEAL; ISSUE SANCTION WARNING.

                                        2